DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recites the limitations “a connector component which is selectively configurable,” in line 17.  It is unclear as to what specific connector component which is selectively configurable is recited in the claim.  The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2012/0004771 A1) in view of Wakita (US 5,718,119) in view of Marin (US 2011/0024441 A1).

	Referring to claims 1 and  5-7.  Walker discloses a vending machine (100; Figure 1) containing an instance of a product (220), the vending machine (100) comprising:
a homing circuit (circuit configured to rotate the motor 210 to allow dispensing of product by rotation of coil 205; Figure 2A), and
a refrigeration system (refrigeration unit Para. [0156]) configured to cool the instance of the product (cool the interior housing space), 
wherein the refrigeration system uses propane a volatile gas (a standard refrigerant); and 
a drive system comprising:
a drive system (system for dispensing product; Figure 2B) including:
a dispensing coil (205) configured to receive and retain the instance of the product (225), and to rotate to advance (member 205 rotates) and release the instance of the product, wherein the homing circuit (circuit configured to rotate the motor 210 to 
a electric motor (210) mechanically connected to the dispensing coil (205), and
an electronic switch (switch configured to actuate the motor) configured to cause the electric motor to rotate the dispensing coil (205) in response to a control signal from the homing circuit (circuit configured to rotate the motor 210 to allow dispensing of product by rotation of coil 205; Figure 2A), thereby releasing the instance of the product.

Walker does not disclose the refrigeration system uses a volatile gas, 
does not disclose the electric motor as being a brushless DC electric motor and 
does not disclose an electronic Hall effect switch configured to rotate the brushless direct current electric motor.

 	Wakita disclose a refrigeration system wherein the refrigeration system uses propane (a volatile gas) as a refrigerant (Col. 9 lines 39-44).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Walker to have included the refrigeration system using propane as a refrigerant as taught by Wakita because the propane although a volatile gas, would provide a smaller environmental impact.  

	Marin discloses a vending machine apparatus wherein the dispenser comprises a brushless direct current motor (Figure 1) which is configured with an electric Hall 
Marin discloses a vending machine apparatus wherein further including a wiring harness electrically (harness of 5; Figure 1) connecting the electronic switch (4) to the electric motor (10), wherein the wiring harness includes a connector component (5) which is selectively configurable to allow the electric motor (10) to operate in a clockwise direction or in a counterclockwise direction (see direction arrow in Figure 4).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Walker in view of Wakita to have used a brushless direct current motor configured with an electric Hall Effect switch as taught by Marin because such a modification of using know elements to replace the motor and the switch is well within the skill of the artisan.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Walker in view of Wakita and Marin to have used electronic components that do not create a spark to reduce the potential of a fire starting from an electronic component.

Referring to claims 2.  Marin discloses a vending machine apparatus wherein the dispenser comprises a brushless direct current motor (Figure 1) wherein the homing circuit senses an interruption of electrical current associated with operation of the electronic Hall effect switch (should anomalous electric conditions arise, the operation of 

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651